Name: Council Regulation (EEC) No 1489/85 of 23 May 1985 fixing the target price and intervention price for sunflower seed for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10 . 6 . 85 Official Journal of the European Communities No L 151 / 13 COUNCIL REGULATION (EEC) No 1489 / 85 of 23 May 1985 fixing the target price and intervention price for sunflower seed for the 1985 / 86 marketing year laid down in relation to the average qualities of the seeds harvested in the Community ; whereas , for sunflower seed, the quality laid down for the 1984 / 85 marketing year meets these requirements and can accordingly be used for the following marketing year ; Whereas , in accordance with these criteria , the target and intervention prices should be fixed at a lower level , in the case of sunflower seed , than that adopted for the preceding marketing year , HAS ADOPTED THIS REGULATION : Article 1 For the 1985 / 86 marketing year , the target price and the intervention price for sunflower seed shall be fixed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation No 136 / 66 /EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*), as last amended by Regulation (EEC) No 231 / 85 ( 2 ), and in particular Article 22 (4) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Whereas , when the target price and intervention price for sunflower seed are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas' the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation No 136 / 66 /EEC; Whereas Article 1(1 ) ofRegulation (EEC) No 1 104 / 84 fixes the guarantee threshold for sunflower seed for the 1984 / 85 marketing year at 1 000 000 tonnes ; whereas the actual average production recorded over the past three marketing years is 963 900 tonnes ; whereas the target and intervention prices for the products in question should therefore not be reduced by virtue of the guarantee threshold being exceeded for the 1985 / 86 marketing year ; Whereas the prices of sunflower seed must be fixed for specific standard qualities ; whereas these qualities should be ECU per 100 kg target price : intervention price : 57,35 52,47 Article 2 The prices referred to in Article 1 relate to seeds in bulk which are of sound , genuine and merchantable quality with an impurity content of 2 % and , for seeds as such , moisture and oil contents of 10 % and 42 % respectively . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No 172, 30. 9 . 1966 , p . 3025 / 66 . ( 2 ) OJ No L 26 , 31 . 1 . 1985 , p. 12 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p . 17 . (&lt;) OJ No C 94 , 15 . 4 . 1985 .